Title: To James Madison from William Simmons, 10 May 1816
From: Simmons, William
To: Madison, James


        
          Sir
          Washington May 10th. 1816
        
        I take the liberty to enclose to you a Report of the Committee to enquire into the Settlement of the accounts of James Thomas Qr. Mr. General on the Niagara frontier; and as the Committee have given it as their opinion that the settlement made with him, after I was out of Office, is objectionable, erronious, fraudilent and the principle distructive of all accountablility [sic]; and have recommended a postponment of the Case to the next session of Congress, when I shall again be called upon for a more mature examination into this extraordinary settlement made by the present accounting Officers of the government.
        This not being the only case of abuse against the public, which I complaind of, previous to my removal from Office; and as James Thomas’s conduct implicating him was made known at the time it was discovoured to all the Heads of Departments, and Mr Monroe, who acted at the time as Secy of War, repeatedly promised that he (Thomas) should be dismissed the service, and observed to me more than once, that you were so well assured of the facts, that you would have him stricken from the list of Officers, this was not done, but Thomas was allowed to enjoy all the pay & emoluments of a Quarter Mr. General from the time he was implicated in the fraud until the army was disbanded, without doing any duty; and finally was allowed to retire as a disbanded Officer, and that altho he still ow[e]s a considerable balance after the extr[a]ordinary settlement of his Cash account, and no part of his Store account ever settled with Mr. Cutts, he has lately been furnished with an important Contract for the Northern part of the State of New York, where it is alledged that his predecessor has accumulated property during the short period he was Contractor, to the amount of from four to five hundred thousand dollars; these accounts of Mr. Elbert Anderson I also reported to Congress, stating the objections to a correct settlement of them. They however after my removal from Office, have been Settled by Mr. Lear in March 1815, and they being connected with Colo. Thomas’s accounts, I have had them called for, and have had recourse to them, and find, that the settlement, and allowances to him, are also of an extraordinary nature, as will appear from the face of the general statement to be such as never allowed to any other Contractor, and could in my opinion not be justified by the Contract, or upon any usage or correct principle of allowance, but has been credited for several hundred thousand dollars more than he could be justly entitled to, thereby enableing the Contractor to accumulate the great amount he has to the injury of the public, and to the estonishment of many persons in New York, who will after they see the statement I will prepare, will then be able to judge, in what manner,

many large fortunes have lately been made by persons connected with the war Department, and the public will judge if its proper that Colo. Thomas should under all circumstances enjoy the Contract he now does, and his receiving the large advances at this time made to him.
        I hope I shall be excused for exposing the facts, which my long Services as a public officer enables me to do. I am very respectfully Sir your Most Obt Servt.
        
          Wm Simmons
        
      